Skoglund, J.,
dissenting.
The majority holds that the court ordered restitution without making a finding that defendant has the ability to pay the restitution order as required by 13 Y.S.A. § 7043(d)(2) (requiring the court to make findings with respect to the offender’s current ability to pay restitution). It reverses and remands for “further proceedings concerning defendant’s ability to pay.” I cannot agree.
¶ 37. The court was aware that defendant’s financial circumstances were at issue in a restitution proceeding and so indicated when it stated “[t]here was no evidence presented showing that Defendant does not have the ability to pay restitution.” Further, the judgment order signed by the court contains a finding that defendant “has the current ability or reasonably foreseeable ability to make the payment(s).” Granted, the judgment order is preprinted. But, it again evidences the court’s understanding that at issue in any restitution order is a defendant’s ability to pay same. I would find these two statements sufficient to meet the statutory requirement for findings and affirm. To me, this result is particularly reasonable given that defendant never challenged the order by claiming an inability to pay the award, and, even more to the point, he never raised the issue of proper findings *191when he was before the trial court. The fact that the State conceded error is irrelevant as I see none. I would affirm.